Case 3:17-cv-01104-VLB Document 82-92 Filed 05/15/19 Page 1 of 4




                  Exhibit 92
              Case 3:17-cv-01104-VLB Document 82-92 Filed 05/15/19 Page 2 of 4
                                                 Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time


Subject: Re: LeWer soliciang materials for tenure review
Date: Tuesday, April 14, 2015 at 7:03:50 AM Paciﬁc Daylight Time
From: Rolena Adorno <rolena.adorno@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
CC:      FAS Dean <fas.dean@yale.edu>, John R Mangan Jr <john.mangan@yale.edu>
Good morning, Sue,

Thank you very much for the electronic dispatch of these materials. I will also look forward to receiving the paper
copies.

I hope to see you this anernoon at Noel Valis's readings from her novella.

Many regards,

Rolena

On Tue, Apr 14, 2015 at 7:53 AM, Susan Byrne <susan.byrne@yale.edu> wrote:
 Dear Rolena,
 In response to your leWer soliciang materials for my tenure review, I aWach here three ﬁles: an updated CV, a
 Research Summary with abstracts, and a list of four suggesaons for external reviewers. I'll deliver paper copies
 later today, but thought the electronic versions might be helpful.

  Enjoy the morning!
  Yours,
  Sue

  From: Rolena Adorno <rolena.adorno@yale.edu>
  Date: Monday, March 30, 2015 4:26 PM
  To: Susan Byrne <susan.byrne@yale.edu>
  Cc: FAS Dean <fas.dean@yale.edu>, John R Mangan Jr <john.mangan@yale.edu>
  Subject: LeWer soliciang materials for tenure review

  Dear Sue,

  Please ﬁnd aWached the leWer requesang materials for your tenure review.

  Many regards,

  Rolena




                                    INITIAL DISCOVERY PROTOCOLS                                                  Page 8 of 28
                                                                                                             P155
            Case 3:17-cv-01104-VLB Document 82-92 Filed 05/15/19 Page 3 of 4
                                            Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time



Subject: FW: In response to your recent leWer
Date: Monday, April 13, 2015 at 4:09:01 PM Paciﬁc Daylight Time
From: Mangan, John <john.mangan@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
CC:      Gendler, Tamar <tamar.gendler@yale.edu>
Dear Sue,

I wanted to follow up on one important item related to the note below. Even though the appointment of
your review commiWee will be delayed as described in Tamar’s message, we wanted to make sure that you
are planning to submit your preliminary materials to the department by the April 15, 2015 deadline.

Please conﬁrm that this is your plan.

Best,

John

From: Mangan, John
Sent: Thursday, April 02, 2015 6:03 PM
To: 'Susan Byrne'
Cc: Gendler, Tamar
Subject: In response to your recent leWer

Dear Sue,

Please see below the note from Tamar Gendler.

-JRM

*******************

Dear Sue,

I write to acknowledge receipt of your leWer of April 1, 2015 to Rolena Adorno requesang that she and
Roberto González Echevarría recuse themselves from your tenure review. The FAS Dean’s Oﬃce will not
make any ﬁnal decisions about the composiaon of the review commiWee or the eligibility of other
departmental faculty to paracipate in the process unal the climate review that is currently underway in
Spanish and Portuguese is completed. At that ame, we will be in a beWer posiaon to address the concerns
you have raised.

Best regards,

Tamar
__________________
Tamar Szabó Gendler
Dean, Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy

                                  INITIAL DISCOVERY PROTOCOLS                                        Page 9 of 28
                                                                                                 P156
           Case 3:17-cv-01104-VLB Document 82-92 Filed 05/15/19 Page 4 of 4


Professor of Psychology and Cogniave Science




                                INITIAL DISCOVERY PROTOCOLS                     Page 10 of 28
                                                                              P157
